
	

113 HR 2592 IH: STEM Innovation Networks Act of 2013
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2592
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Honda (for
			 himself, Ms. Lee of California,
			 Mr. Lowenthal,
			 Mr. McDermott,
			 Mrs. Napolitano,
			 Mr. Polis,
			 Mr. Sires, and
			 Mr. Langevin) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To authorize the Secretary of Education to make grants
		  for the establishment of State Networks on Science, Technology, Engineering,
		  and Mathematics Education.
	
	
		1.Short titleThis Act may be cited as the
			 STEM Innovation Networks Act of
			 2013.
		2.State Networks
			 and Consortia on Science, Technology, Engineering, and Mathematics Education
			 (STEM) Innovation Networks
			(a)In
			 generalFrom amounts made
			 available to carry out this section, the Secretary of Education shall make
			 grants to eligible networks to expand STEM education and STEM educator
			 development.
			(b)Eligible network
			 definedIn this section, the
			 term eligible network means a State-based STEM network or similar
			 organization, which—
				(1)may include the participation of State
			 officials, local educational agencies, educators, administrators, afterschool
			 providers, out of school time educators, parents, industry leaders,
			 philanthropists, and representatives from the STEM communities in partnership
			 with institutions of higher education, nonprofit organizations, other public
			 agencies, and businesses;
				(2)aims to increase
			 the number of students who are effectively prepared for postsecondary education
			 and careers in STEM fields;
				(3)aims to increase student achievement and
			 experiences in the STEM disciplines at the elementary schools and secondary
			 schools in its State, and out of school programs and particularly for students
			 with a high concentration of historically underrepresented students and at
			 rural schools (within the meaning of part B of title VI of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6201 et seq.)); and
				(4)aims to increase
			 the number of quality afterschool programs offering STEM learning
			 opportunities, particularly for students from populations traditionally
			 underrepresented in the STEM fields.
				(c)Eligible network
			 application
				(1)In
			 generalAn eligible network
			 seeking a grant under this section shall submit an application at such time, in
			 such manner, and containing such information as the Secretary may reasonably
			 require.
				(2)Matching
			 requirementIn order to
			 receive a grant under this section, an eligible network shall agree to provide,
			 either directly or through private contributions, non-Federal matching funds
			 equal to not less than 30 percent of the amount of the grant.
				(d)Uses of
			 fundsEach eligible network receiving a grant under this section
			 shall use the funds to carry out one or more of the following:
				(1)Testing, validating, sharing, and scaling
			 up STEM education research, promising practices, and exemplary programs among
			 members of the network and with other eligible networks receiving grants under
			 this section.
				(2)Identifying points
			 of weakness and strength among State STEM education efforts, prioritizing
			 strategies for addressing problem areas, and communicating State needs to the
			 Secretary.
				(3)Assisting in the implementation of rigorous
			 career and college ready standards in STEM education for grades prekindergarten
			 through grade 12 that reflect and take into consideration—
					(A)career and college ready standards in STEM
			 disciplines;
					(B)established international standards and
			 21st century skills that include critical thinking, problem solving,
			 communication, collaboration, creativity, and innovation;
					(C)the needs of
			 English language learners and special education students; and
					(D)the need to
			 increase STEM literacy of prekindergarten through grade 12 students.
					(4)Assisting the development of innovative
			 STEM assessments that measure interest, engagement, and content
			 proficiency.
				(5)Supporting the
			 implementation of STEM assessments that measure career and college ready
			 standards.
				(6)Promoting and developing rigorous
			 undergraduate pre-service teacher programs in institutions of higher education
			 that emphasize STEM content with emphasis on the elementary educator.
				(7)Promoting and developing curriculum tools
			 and professional development for STEM educators both in school and out of
			 school.
				(8)Developing STEM
			 career pathways that reflect the projected STEM workforce needs of the 21st
			 century that may include mentoring programs and STEM professional
			 outreach.
				(9)Developing STEM-related education and
			 workforce training programs in secondary schools and community colleges to
			 reflect the needs of the local community.
				(10)Developing systems for the implementation
			 of expanded learning opportunities on school sites to enhance STEM education
			 inside and outside of the classroom.
				(11)Promoting,
			 supporting, and designing programs that develop STEM content coaches and master
			 educators in order to strengthen core competencies of the classroom
			 practitioner.
				(e)Evaluation and
			 reportNot later than 2 years after receiving a grant under this
			 section, each eligible network receiving such a grant shall—
				(1)conduct periodic
			 independent evaluations, by grant or by contract, of the eligible network’s
			 effectiveness at accomplishing the activities described in this section, which
			 shall include an assessment of the impact of such activities on STEM teaching
			 and learning; and
				(2)prepare and submit a report on the results
			 of each evaluation described in paragraph (1) to the Secretary and make for
			 dissemination to other STEM Networks.
				(f)ProhibitionsIn
			 implementing this section, the Secretary may not—
				(1)endorse, approve,
			 or sanction any STEM curriculum designed for use in any elementary school,
			 secondary school, or institution of higher education; or
				(2)engage in
			 oversight, technical assistance, or activities that will require the adoption
			 of a specific STEM program or instructional materials by a State, local
			 educational agency, or school.
				(g)Total amount of
			 grantsThe total amount of grants made under this section in any
			 fiscal year may not exceed $20,000,000.
			(h)DefinitionsIn
			 this section:
				(1)The terms elementary school,
			 local educational agency, secondary school, and
			 State educational agency have the meanings given such terms in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
				(2)The term
			 high concentration of low-income students has the meaning given
			 such term in section 1707 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6537).
				(3)The term
			 institution of higher education has the meaning given such term in
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
				(4)The term
			 Secretary means the Secretary of Education.
				(5)The term State means each of
			 the several States of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, Guam, the Commonwealth of the Northern Mariana
			 Islands, American Samoa, and the United States Virgin Islands.
				(6)The term
			 STEM means science, technology, engineering, and
			 mathematics.
				(7)The term
			 STEM education means the subjects of science, technology,
			 engineering, and mathematics, including other academic subjects that build on
			 these disciplines, such as computer science, and other academic subjects that a
			 State identifies as important to the workforce of the State.
				(8)The term 21st century readiness
			 initiative means any initiative that—
					(A)embeds core
			 academic subjects with critical skills; and
					(B)is focused on
			 ensuring that students are prepared for postsecondary education and careers,
			 upon graduation from secondary school.
					
